DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action, of which claims 1, 8, 10, 14, 17 and 19 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are nonprovisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent #10,599,706. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a nonstatutory nonprovisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented. 
See the following chart for claim correspondences:
Instant Application #16/787,863
US Patent No. #10,599,706
Claims 1, 8, 10, 14, 17 and 19, A method comprising: receiving, by a client device, a playlist defining a sequence of media content items including a first media 
retrieving, by the client device, from one or more server devices, first data representing the media content items of the received playlist, and using the retrieved first data to play out the media content items; and 
while playing out at least one of the media content items represented by the retrieved first data: 
making, by the client device, a determination of whether a condition has been satisfied, wherein the condition comprises a condition that a content 




responsive to the determination being that the condition has been satisfied, (i) retrieving, by the client device, from the one or more server devices, second data representing a media content item that has the content category type and that is not specified in the accessed playlist, and (ii) using, by the client device, the retrieved second data to play out the media content item of the content category type in between playing out the first and second media content items.  
Claims 1, 9, 15 and 20, A method comprising: receiving, by a client device, a playlist defining a sequence of media content items including a first media content item 

retrieving, by the client device, from one or more server devices, first data representing the media content items of the received playlist, and using the retrieved first data to play out the media content items; and 
while playing out at least one of the media content items represented by the retrieved first data: 
making, by the client device, a determination of whether a condition has been satisfied, wherein the condition comprises a condition that a content category type has a particular relationship with at least one of the media content items wherein the condition further comprises a condition that a particular time is within a particular predetermined time period range and that the content category type is associated with the particular predetermined time period range; and 
responsive to the determination being that the condition has been satisfied, (i) retrieving, by the client device, from the one or more server devices, second data representing a media content item that has the content category type and that is not specified in the accessed playlist, and (ii) using, by the client device, the retrieved second data to play out the media content item of the content category type in between playing out the first and second media content items.
Claims 2, 9, 11, 15 and 18, The method of claim 1, wherein the retrieved playlist is outlined by a playlist template defining a sequence of media content placeholders for media content attribute data, and wherein media content attribute data of a particular media content placeholder of the sequence of media content placeholders includes one or more of: 
a quantity tag specifying a quantity of media content items that the one or more server devices is configured to select for the media content placeholder, or 
a type tag specifying a particular content category type of media content item that the one or more server devices is configured to select for the media content placeholder.  
Claim 8, The method of claim 1, wherein the retrieved playlist is outlined by a playlist template defining a sequence of media content placeholders for media content attribute data, and wherein media content attribute data of a particular media content placeholder of the sequence of media content placeholders includes one or more of: 
               a quantity tag specifying a quantity of media content items that the one or more server devices is configured to select for the media content placeholder, or 

                     a type tag specifying a particular content category type of media content item that the one or more server devices is configured to select for the media content placeholder.
Claim 3, The method of claim 1, wherein making the determination while 
wherein retrieving second data representing the media content item of the content category type while playing out at least one of the media content items represented by the retrieved first data comprises retrieving second data representing the media content item of the content category type after at least one of the media content items represented by the retrieved first data has been played out.  
             Claim 3,  The method of claim 1, wherein making the determination while 
                 wherein retrieving second data representing the media content item of the content category type while playing out at least one of the media content items represented by the retrieved first data comprises retrieving second data representing the media content item of the content category type after at least one of the media content items represented by the retrieved first data has been played out.
Claim 4, The method of claim 3, wherein making the determination while playing out at least one of the media content items represented by the retrieved first data comprises making the determination while 
32(Attorney Docket No. 14-556-CON) wherein retrieving second data representing the media content item of the content category type while playing out at least one of the media content items represented by the retrieved first data comprises retrieving second data representing the media content item of the content category type while the first media content item is being played out.  
Claim 3, The method of claim 2, wherein making the determination while playing out at least one of the media content items represented by the retrieved first data comprises making the determination while 
wherein retrieving second data representing the media content item of the content category type while playing out at least one of the media content items represented by the retrieved first data comprises retrieving second data representing the media content item of the content category type while the first media content item is being played out.
Claims 5 and 16, The method of claim 1, wherein the condition comprises a condition that the first media content item is within a particular position with respect to the sequence defined by the playlist.  
Claim 4, The method of claim 1, wherein the condition comprises a condition that the first media content item is within a particular position with respect to the sequence defined by the playlist.
Claims 6 and 12, The method of claim 1, wherein the particular relationship is that a threshold duration has passed since the client device has played out another media content item of the content category type.  
Claim 5, The method of claim 1, wherein the particular relationship is that a threshold duration has passed since another media content item of the content category type has been played out in connection with a separation between media content items of the playlist.
Claims 7 and 13, The method of claim 1, wherein the particular relationship is that the client device has played out a threshold number of media content items of the content category type.  
Claim 6, The method of claim 1, wherein the particular relationship is that a threshold number of media content items of the content category type have been played out in connection with a separation in between media content items of the playlist.


Claims 1-20 are nonprovisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘706 US Patent anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘706 US Patent.  This is a nonprovisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the instant application by including the limitation of a condition that a particular time is within a particular predetermined time period range and that the content category type is associated with the particular predetermined time period range of US Patent ‘706 claim, that would provide a system performing the same functions recited in both of the claimed invention.
Claims 1-20 are also non provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-22 of US Patent No. 10599705. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a nonstatutory nonprovisional obviousness-type double patenting rejection.

Claims 1-20 are also non provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27 of US Patent No. 10362094. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a nonstatutory nonprovisional obviousness-type double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zigler et al., US 20090157731 A1 (hereinafter “Zigler”) and in view of Tetreault, US 20130304822 A1 (hereinafter “Tetreault”). 

As to claims 1, 8, 10, 14, 17 and 19, 
Zigler teaches a method comprising: receiving, by a client device, a playlist defining a sequence of media content items including a first media content item and a second media content item, wherein the first and second media content items are immediately adjacent to each other in the defined sequence, wherein in the sequence, the first media content item is immediately followed by the second media content item (Zigler teaches in Fig. 2 playlist 6 with media contents with sequential order); 
(Zigler teaches in paragraph 0022-0023 and Fig. 2: the user may download from server 1 a dynamic audio file, and include the dynamic audio file in the playlist); and 
while playing out at least one of the media content items represented by the retrieved first data: 
responsive to the determination being that the condition has been satisfied, (i) retrieving, by the client device, from the one or more server devices, second data representing a media content item that has the content category type and that is not specified in the accessed playlist (Zigler teaches in paragraph 0024: By including a dynamic audio file at slots 23 and 28 of the playlist 6, the user may receive the most up-to-date news from WOAI when those dynamic audio files are played, whenever that may be, and may receive the updated news without having to re-construct the playlist 6 to include updated content.  Those skilled in the art will recognize that the dynamic audio files in slots 23 and 28 may provide sports scores, weather updates, traffic reports, and other perishable content, as well as fresh songs, or some mix of those elements. Paragraph 0035 teaches that a user may manually request an update, for instance if a user is following a particular breaking news story and wishes to manually control the timing of updates. Breaking news story is compared as was not specified in the accessed playlist), and (ii) using, by the client device, the retrieved second data to play out the media content item of the content category type in between playing out the first and second media content items (Zigler teaches in paragraph 0024: A dynamic audio file may therefore allow a user's media library or playlist content to be automatically updated without the need for a user to download new content and add the new content to the media player's library or playlist).  
Zigler teaches the invention as claimed above, Zigler does not explicitly teach while playing out at least one of the media content items represented by the retrieved first data: making, by the client device, a determination of whether a condition has been satisfied, wherein the condition comprises a condition that a content category type has a particular relationship with at least one of the media content items that has been played out.
However, Tetreault teaches while playing out at least one of the media content items represented by the retrieved first data: making, by the client device, a determination of whether a condition has been satisfied, wherein the condition comprises a condition that a content category type has a particular relationship with at least one of the media content items that has been played out (Tetreault, para 0127, The live news feed can be viewed in its entirety, by user type, by subject category or a combination of categories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zigler by including the method for categorizing, colorizing, saving and visually filtering the content and appearance, of a live news feed, within a business or social network in order to provide a convenient access tool accessible to the viewer independently of the news feed as taught by the Tetreault reference.

As to claims 2, 9, 11, 15, 18 and 20,
The combination of Zigler and Tetreault teaches the retrieved playlist is outlined by a playlist template defining a sequence of media content placeholders for media content 
a quantity tag specifying a quantity of media content items that the one or more server devices is configured to select for the media content placeholder (Zigler, para 0062, The number of dynamic audio files in the set may be selected through menu 202 and the location in the set may be altered by a Position menu 204), or 
a type tag specifying a particular content category type of media content item that the one or more server devices is configured to select for the media content placeholder.  

As to claim 3,
The combination of Zigler and Tetreault teaches making the determination while playing out at least one of the media content items represented by the retrieved first data comprises making the determination after at least one of the media content items represented by the retrieved first data has been played out (Tetreault, para 0127, The live news feed can be viewed in its entirety, by user type, by subject category or a combination of categories), and wherein retrieving second data representing the media content item of the content category type while playing out at least one of the media content items represented by the retrieved first data comprises retrieving second data representing the media content item of the content category type after at least one of the media content items represented by the retrieved first data has been played out (Tetreault, para 0094, The user 101 may make additions to these categories unknowingly, for example by simply adding a 3.sup.rd language option of French).  
As to claim 4,
The combination of Zigler and Tetreault teaches making the determination while playing out at least one of the media content items represented by the retrieved first data comprises making the determination while the first media content item is being played out (Tetreault, para 0127, The live news feed can be viewed in its entirety, by user type, by subject category or a combination of categories), and  32(Attorney Docket No. 14-556-CON) wherein retrieving second data representing the media content item of the content category type while playing out at least one of the media content items represented by the retrieved first data comprises retrieving second data representing the media content item of the content category type while the first media content item is being played out (Tetreault, para 0094, The user 101 may make additions to these categories unknowingly, for example by simply adding a 3.sup.rd language option of French).  
As to claims 5 and 16,
The combination of Zigler and Tetreault teaches the condition comprises a condition that the first media content item is within a particular position with respect to the sequence defined by the playlist (Zigler teaches in Fig. 2 playlist define a placeholder for dynamic audio file in 23 and 28 position).  
As to claims 7 and 13,
The combination of Zigler and Tetreault teaches the particular relationship is that the client device has played out a threshold number of media content items of the content category type (Tetreault teaches in paragraph 0102: The dynamic list component 306 is configured to limit the number of live news feed items/posts displayed within the central Live News Feed or the Personal Business live news feed, according to the timestamp, for display as news items).  

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over "Zigler" and in view of "Tetreault” and further in view of Kumar, US 20140068662A1 (hereinafter "Kumar").

As to claims 6 and 12,
The combination of Zigler and Tetreault teaches the invention as claimed above, the combination does not explicitly teach the particular relationship is that a threshold duration has passed since the client device has played out another media content item of the content category type.  
However, Kumar teaches the particular relationship is that a threshold duration has passed since the client device has played out another media content item of the content category type(Kumar teaches in paragraph 0028: allowing an advertisement being played out after the expiration time to be played out in its entirety and resuming the requested event at the determined end time by playing out the requested event).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Zigler and Tetreault with the teachings of Kumar to provide an improved system and method for playing out at least one advertisement at a client device during a commercial break of live boradcast .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Daniel (US 20120245982 A1) discloses method of providing and presenting content to a user. A user may provide inputs such as categories, topics, key words; inputs as to quantity, quality, emphasis and/or inclusion; inputs as to order of presentation, geography or temporal characteristics. These inputs are used to create a presentation format. This format is populated with content using a systemic program and algorithms. The content comes from various sources. The sources are selected by a secondary party that is not the user. A user may interact with the presentation by skipping, saving, rewinding, indicating like or dislike or requesting more related content. User interactivity is recorded by the systemic program.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/15/2021
/NARGIS SULTANA/Examiner, Art Unit 2164